     Case 17-00683-ELG        Doc 59    Filed 02/24/20 Entered 02/24/20 09:21:04      Desc Main
                                       Document      Page 1 of 5
The order below is hereby signed.

Signed: February 23 2020




                                                   _____________________________
                                                   S. Martin Teel, Jr.
                                                   United States Bankruptcy Judge




                              UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLUMBIA

     IN RE:

     JAMES V. MCLAUGHLIN                               Chapter 13
              Debtor                                   Case No. 17-00683-SMT


     WELLS FARGO BANK, N.A.                            Ref. Docket #47
             Movant

      v.

     JAMES V. MCLAUGHLIN
              (Debtor)

     REBECCA A. HERR
             (Trustee)
             Respondents

                       CONSENT ORDER MODIFYING AUTOMATIC STAY

              Upon consideration of the Motion for Relief from Automatic Stay (“Motion”) filed by

     Wells Fargo Bank, N.A. (“Wells Fargo”), and good cause having been shown; and

              WHEREAS, on or about October 7, 2005, the Debtor and executed and delivered to

     Wells Fargo Bank, N.A. an EquityLine Account Agreement and Disclosure Statement (the
Case 17-00683-ELG        Doc 59     Filed 02/24/20 Entered 02/24/20 09:21:04          Desc Main
                                   Document      Page 2 of 5



“Note”) in the amount of FORTY-NINE THOUSAND DOLLARS AND NO CENTS

($49,000.00), plus interest at the adjustable rate of 9.900% per annum to be paid over thirty (30)

years; and

        WHEREAS, to secure the repayment of the sums due under the Note, the Debtor

executed and delivered to Wells Fargo Bank, N.A. a Deed of Trust dated October 7, 2005

encumbering the real property (“Property”) described as:




which has the address of 1345 Shepherd St NW, Washington, DC 20011; and

        WHEREAS, the Debtor has failed to make one (1) post-petition payment in the amount

of $451.45 for the month of October 20, 2019, one (1) post-petition payment in the amount of

$495.06 for the month of November 20, 2019, one (1) post-petition payment in the amount of

$444.29 for the month of December 20, 2019, one (1) post-petition payment in the amount of

$468.94 for the month of January 20, 2020, and is in default post-petition for $1,859.74; and

        WHEREAS, the parties desire to resolve this matter without the risks and costs of

litigation,

        It is by the United States Bankruptcy Court for the District of Columbia,

        ORDERED, that the automatic stay is modified as follows:

        (a)    The Debtor shall cure the Arrearage of $1,859.74 by making the following

               payments inclusive of the fees and costs (“Arrearage Payment”):

                       March 6, 2020            $309.96
                       April 6, 2020            $309.96
                       May 6, 2020              $309.96
                       June 6, 2020             $309.96
                       July 6, 2020             $309.96
Case 17-00683-ELG        Doc 59     Filed 02/24/20 Entered 02/24/20 09:21:04           Desc Main
                                   Document      Page 3 of 5



                       August 6, 2020            $309.94; and

       (b)     In addition to curing the Arrearage, the Debtor shall resume making regular

               monthly payments as due under the Note beginning on February 20, 2020 and

               continuing on the same day of each and every month thereafter until the Note is

               paid in full; and

       (c)     All payments must be sent directly to: Wells Fargo Home Equity, P.O. Box

               14529, Des Moines, IA 50306-3529; and it is further

       ORDERED, that in the event that the Debtor or Wells Fargo discovers proof of payments

not yet credited, the payment will be credited to the mortgage account and the aforementioned

post-petition arrearage will be reduced accordingly; and it is further

       ORDERED, that if any of the payments described herein are not timely made, then Wells

Fargo shall electronically file and serve a Notice of Default to Debtor, Debtor’s counsel and the

Trustee. The Notice of Default shall contain the full amount needed to cure the default including

any attorneys’ fees associated with filing the Notice of Default. The Debtor shall have fifteen

(15) days (“Cure Period”) from the date the Notice of Default is served to cure the default along

with any payment that has become due subsequent to the Notice of Default. If the default is not

cured within the cure period, Wells Fargo shall electronically file and serve a Notice of Intent to

Foreclose on Debtor, Debtor’s counsel and the Trustee wherein the automatic stay shall

terminate without further order of the Court and Wells Fargo, its successors or assigns, shall be

authorized to immediately exercise it legal rights under applicable law as to the Property.

Furthermore, the Debtor may have two (2) cure periods every twelve (12) months. Should the

Debtor default a third time within a twelve-month period, Wells Fargo shall electronically file

and serve a Notice Intent to Foreclose on Debtor, Debtor’s counsel and the Trustee wherein the
Case 17-00683-ELG         Doc 59        Filed 02/24/20 Entered 02/24/20 09:21:04         Desc Main
                                       Document      Page 4 of 5



automatic stay shall terminate without further order of the Court and Wells Fargo, its successors

or assigns, shall be entitled to exercise its legal rights under applicable law as to the Property.

Should Debtor dispute the Notice of Default and file a response within the fifteen (15) day cure

period that states with particularity the basis for disputing the Notice of Default, then the dispute

shall be set for hearing and the automatic stay shall remain in effect pending a hearing on the

Notice of Default; and it is further

       ORDERED, that in the event that the automatic stay is terminated, the Chapter 13 Trustee

shall be relieved of any and all obligation to cure the Proof of Claim arrearage due to Wells

Fargo, its successors or assigns; and it is further

       ORDERED, that to the extent this case is dismissed, discharged or closed and payments

on the Note are not contractually current, Wells Fargo, its successors or assigns may exercise its

legal rights under applicable law with respect to the Property.



SEEN AND AGREED:


 /s/ Craig B. Rule                                     /s/ Michael R. Murphey
Craig B. Rule, Bar #1032659                           Michael R. Murphey
Orlans PC                                             1320 19th St. N.W.
PO Box 5041                                           Suite 202
Troy, MI 48007                                        Washington, DC 20036
(248) 502-1400                                        (202) 659-8611
crule@orlans.com                                      murpheyusa@aol.com
Attorneys for the Movant                              Attorney for the Debtor
                                                      Re: Case No. 17-00683-SMT
Case 17-00683-ELG         Doc 59    Filed 02/24/20 Entered 02/24/20 09:21:04            Desc Main
                                   Document      Page 5 of 5



                                       CERTIFICATION

       I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures represented
by the /s/ on this copy reference the signatures of consenting parties on the original consent
order.

                                                      /s/ Craig B. Rule
                                                     Craig B. Rule, Esquire

Copies to:

Craig B. Rule
Orlans PC
PO Box 5041
Troy, MI 48007
Attorneys for the Movant

James V. McLaughlin
1345 Shepherd Street NW
Washington, DC 20011
Debtor

Michael R. Murphey
1320 19th Street NW
Suite 202
Washington, DC 20036
Attorney for the Debtor

Rebecca A. Herr
185 Admiral Cochrane Drive
Suite 240
Annapolis, MD 21401
Chapter 13 Trustee

                                          END OF ORDER
